Citation Nr: 0412125	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  02-14 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


REMAND

In this case, a claim of service connection for back 
disability was previously considered by the RO in June 1986.  
The veteran was notified of the 1986 denial of his claim in 
July 1986, but he did not initiate an appeal within the time 
period allowed.  38 C.F.R. §§ 19.129, 19.192 (1985).  This 
prior decision therefore became final.  Id.  

New and material evidence is required to reopen a previously 
denied claim of service connection.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).  Because the veteran's claim 
to reopen that is now before the Board was filed prior to 
August 29, 2001, the provisions of 38 C.F.R. § 3.156 in 
effect prior to August 29, 2001, that defined new and 
material evidence apply.  66 Fed. Reg. 45620 (Aug. 29, 2001).  

When the RO addressed the veteran's claim to reopen in its 
May 2002 rating decision, the RO appeared to have used a 
definition of new and material evidence that closely mirrored 
the provisions of 38 C.F.R. § 3.156 (2001).  Nevertheless, 
when a statement of the case was issued in September 2002, 
the RO notified the veteran that it had used the "new" 
version of 38 C.F.R. § 3.156.  Although the analysis set 
forth in the statement of the case reflected the analysis of 
the May 2002 decision, the veteran was not put on notice that 
the correct version of 38 C.F.R. § 3.156 was used.  Moreover, 
the definition of new and material evidence utilized by the 
RO in its May 2002 decision was not completely accurate in 
its representation of what constituted new and material 
evidence.  In order to ensure that the RO uses the correct 
version of 38 C.F.R. § 3.156, and more importantly, to ensure 
that the veteran is given notice of the version applicable to 
his claim to reopen, a remand is required.  Without this 
notice to the veteran, the Board can not be assured that the 
veteran has been given opportunity to argue his case and 
present evidence that might serve to reopen his claim.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 
(2003).  The veteran should be 
specifically told of the information 
or evidence he should submit, if 
any, and of the information or 
evidence that VA will obtain, if 
any, that would be considered new 
and material evidence to reopen his 
claim of service connection for a 
back disability.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The veteran 
should be asked to submit all 
pertinent information or evidence in 
his possession.  38 C.F.R. § 3.159 
(2003).  

2.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issue on 
appeal.  In adjudicating the 
veteran's application to reopen, the 
RO should use the exact definition 
of new and material evidence as set 
forth in 38 C.F.R. § 3.156 (2001).  
If the benefit sought is not 
granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  The supplemental statement 
of the case should make it clear to 
the veteran that the provisions of 
38 C.F.R. § 3.156 (2001) apply 
because his claim to reopen was 
filed before August 29, 2001.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, §§ 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

